      Case 4:19-cv-02051 Document 19 Filed on 10/01/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                          UNITED STATES DISTRICT COURT                                 October 01, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                    HOUSTON

MALIBU MEDIA, LLC,                                 )
                                                   )
       Plaintiff,                                  )   Civil Action Case No. 4:19-cv-02051
                                                   )
v.                                                 )
                                                   )
JOHN DOE subscriber assigned IP address            )
99.112.16.28,                                      )
                                                   )
       Defendant.                                  )
                                                   )

                                    ORDER OF DISMISSAL

       In accordance with the plaintiff’s Notice of Dismissal With Prejudice, (Docket Entry No.

18), this action is dismissed with prejudice.

        SIGNED on the __            October
                      1st day of ________________, 2019.




                                                      Lee H. Rosenthal
                                                UNITED STATES DISTRICT JUDGE




                                                  1
